          Case 3:19-cv-00600-JR           Document 20        Filed 07/10/20       Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF OREGON


 EVELYN RYNISE BALDWIN,                                                            3: 19-cv-00600-JR
         Plaintiff,

 vs.
                                                                                             ORDER
 COMMISSIONER OF SOCIAL SECURITY,
         Defendant.


          It is hereby ORDERED that attorney fees in the amount of $2,668.25 and costs for filing

fees in the amount of $400 shall be awarded to Plaintiff pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412. Attorney fees will be paid to Plaintiff's attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded fees and

costs, pursuant to the Treasmy Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct. 2521

(2010).

          If Plaintiff has no such debt, then the check shall be made out to Plaintiff's attorney and

mailed to Plaintiff's attorney's office as follows: Kevin Ke11', P.O. Box 14490, Portland, OR

97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

shall be made to Plaintiff and mailed to Plaintiff's attorney's office at the address stated above.

          DATED this ·\   [)<I\ day of_J~\,1.--.\ye-----'' 2020.

                                                        Jck~~og\l~f/)
                                                        United States Magistrate Judge
       Case 3:19-cv-00600-JR   Document 20   Filed 07/10/20   Page 2 of 2




Submitted by:

Kevin Kel1', OSB #080934
kevinkel1'@schneiderlaw.com
Schneider Kel1' & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff
